DETAILED ACTION
Terminal Disclaimer
1.   Terminal Disclaimer disapproved: 
2.   The person who signed the terminal disclaimer (only for applications filed or after September 16,2012 is not the applicant, patentee or an attorney or agent of record .   
37CFR|.32I(a)and(b). (SeeFP14.26.08) failed to state his or her capacity to sign for the juristic entity , and he/she has not been established as being authorized to  act   on behalf of the applicant .(See FP 14.26.09). (Note: PoA can be given to a customer number, wherein all practitioners listed under the customer number have PoA If PoA
Is given to a list of practitioners by registration number, the list may not comprise more than IO practioners or separate paper signed by a 37 CFR 1.33(b) party must be in the record identifying which of the practioners , up to I 0 , are recognized as having PoA. If the applicant is justice entity (e.g., corporation), a representative  of the applicant cannot sign the TD unless it is established that the representative is a party authorized to act on behalf of the applicant.)
Claim Rejections - 35 USC § 103
3   .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5,7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over
Marmo et al (2006/0241751 A1) in view of DE JUAN (WO 2009/145842 A2).
Regarding claim 1, Marmo et al discloses (refer to figures 1-S}a covering ta treat an eye of a patient, wherein, the eye (10) comprises a cornea (20), an ablated stroma (26), and an epithelium (22), wherein the epithelium comprises an inner portion comprising and an outer portion: the covering comprises a conformable inner portion comprising an upper surface profile; the covering comprises an outer portion configured ta adhere to the outer portion of the epithelium (22): and the upper surface profile corresponds to a profile of the ablated stroma (26)  (figure 3, paragraph O042 paragraph 0043).
Marmo et al discloses all the claimed limitations except spatial frequency and irregularities characterized.
DE JUAN discloses   al discloses spatial frequency and irregularities characterized (paragraph 0201 and 0210 and paragraph 0323) and configured to smooth when the outer portion of the covering adheres to the outer portion of the epithelium (i.e., epithelium 12 ,figure 1A, paragraph 0512 and upper surface 244 , paragraph 0563).
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching spatial frequency and irregularities characterized and configured to smooth when the outer portion of the covering adheres to the outer portion of the epithelium in to the Marmo et al treat an eye of a patient for the purpose of improves device and improve vision correction as taught by DE JUAN.
Regarding claim 2, Marmo et al discloses all of the claimed imitations except wherein, the upper surface profile comprises spatial frequencies; and he upper surface profile Dai et al discloses spatial frequency and irregularities characterized and lower frequency (paragraph O2O1 and 0210 and paragraph 0323).
it would have beer: obvious to one of ordinary skill in the art at the time invention was made to provide teaching spatial frequency and irregularities characterized in to the Marmo et al treat an eve of a patient for improves device and improve vision correction as taught by De JUAN.
Regarding claim 3, Marmo et al  discloses wherein the conformable inner portion comprises a stretchable material configured to stretch across the irregularities of the epithelium and to smooth the irregularities transferred from the irregularly profile in contact with the lower surface to the upper surface profile when the outer portion of the covering is adhered ta the outer portion of the epithelium (22).
Regarding claim 4, Marmo et al discloses wherein the conformable inner portion comprises a stretchable material having a thickness profile configured to smooth the irregularities of the epithelium when the covering is positioned on the cornea (20). Regarding claim 5, Marmo el al discloses wherein the inner portion comprises a compressible material to conform to the irregularities of the epithelium (22) with a lower surface and smooth irregularities transferred from the irregularity profile in contact with the lower surface to the upper surface profile when the outer portion is adhered to the epithelium.
Regarding claim 7, Marmo el al discloses wherein the covering comprises  material selected from a silicone hydrogel, silicone, and a carbonation thereof (paragraph 0074).
Regarding claim 10, combination of Marmo et al in view of DE JUAN discloses wherein the inner portion of the covering comprises an optical power that is from 1D to 2.5D fess than the optical power of the ablated stroma .  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marmo et al (2006/0241751 A1) in view of DE JUAN(WO 2009/145842 A2) further in view of Serdarevice et al (9,526,656 B2).
Regarding claim 6, depends on claim 1, Marmo et al in view of   DE JUAN et  al discloses ail of the claimed limitations except wherein the covering comprises a material having a modulus within a range from 4 MPa to 20 MPa.
 Serdarevice et al discloses the covering comprises a material having a modules  within a range from 4 MPa to 20 MPa (column 45, line  35) . 
It  would have been obvious to one of ordinary skill  in the art at the  time invention was made to provide teaching a material having a modulus within a range from 4 MPa to 20 Kia in to the Marmo et al in view of  DE JUAN  et al for the purpose of better modify the structure as taught by Serdarevice et al (column1, lines 35-40).






Conclusion
4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/7/2022